Citation Nr: 1539216	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle spasms on the right side, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 2004 and from
March 2005 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In July 2010, February 2012, and August 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.

The issue of entitlement to service connection for a disability manifested by muscle spasms on the right side is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative medical evidence indicates that the Veteran has not suffered from a chronic seizure disorder during the appeal period.


CONCLUSION OF LAW

The Veteran does not have current chronic seizure disorder that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's July 2010 Remand, the Appeals Management Center (AMC) asked the Veteran to identify any outstanding treatment records, scheduled the Veteran for VA examination to determine the etiology of any seizure disorder, referred the claims file to a VA Neurologist who had not previously reviewed the claims folder or offered a VA examination for an addendum opinion as to whether the Veteran met the criteria for a diagnosis of a seizure disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's February 2012 Remand, the AMC asked the Veteran to identify any outstanding treatment records, referred the claims file to the VA examiner who prepared the November 2010 VA examination report to provide an addendum opinion that addressed the etiology of the Veteran's claimed seizure disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's August 2014 Remand, the AMC asked the Veteran to identify any outstanding treatment records, referred the claims file to a VA Neurologist who had not previously reviewed the claims folder or offered a VA examination for an addendum opinion as to whether the Veteran met the criteria for a diagnosis of a seizure disorder, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2010, February 2012, and August 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 and February 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the March 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Epilepsies can be service-connected on such a basis.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran claims service connection for a seizure disorder.  The Veteran underwent VA Traumatic Brain Injury (TBI) examination in April 2008, prior to his discharge from service, at which time he reported that he fell off the back of a truck while lifting a crate of ammo and was unconscious for 15 minutes.  He was unable to recall the month or date this happened.  Although he reported experiencing cognitive and physical symptoms immediately after this event, he stated that he never received any formal evaluation or treatment for this alleged head injury until about one year later.  The Veteran stated that he believed that some of the unusual events he experienced (headaches, dizziness or vertigo, weakness or paralysis, sleep problems, fatigue, mobility/balance problems, cognitive problems, speech problems, trouble swallowing, visual problems, hearing problems, tinnitus, impaired sense of taste and smell, and hypersensitivity to sound or light) might be seizures.
  
Service treatment records include a June 1994 medical record which indicates that he presented with complaints of a laceration to his head.  He stated that he was reaching into a coffin locker and he accidentally collapsed the support rod and the locker lid fell on him.  He denied losing consciousness, blurred vision, dizziness, and lightheadedness.  He did report that his head was throbbing but denied being nauseated or vomiting.  Physical examination demonstrated a one-inch laceration on the top of his head.  He was oriented times three, cranial nerves II through XII and neurological examination was intact to all extremities.  Six stiches were used to close the laceration on his scalp.  The Veteran returned two days later with complaints of continued headache and report that he had no improvement with prescribed Tylenol 325 mg.  Motrin was prescribed.   The Veteran's cranial nerves were intact and he was instructed to return to treatment room of headache persisted.  

In May 2007, sensory exam abnormalities were noted; the Veteran reported paresthesia in his right second, third, and fourth digits.

On the Report of Medical History completed by the Veteran in July 2007 for the purpose of a Medical Evaluation Board (MEB), he denied ever having a head injury, memory loss, amnesia, seizures, epilepsy, fits, a period of unconsciousness, concussion, or other neurological problems.  

A January 2008 health record indicates that the Veteran presented for follow up for "numbness of right arm, right leg."  The Veteran stated that his numbness had been present for two years.  It was noted that the Veteran was undergoing a MEB for "non-traumatic rupture of the right bicep."  It was noted that the Veteran had a negative history of any blunt trauma to include motor vehicle accident.  The Veteran stated the symptoms started after trying to lift ammo in January 2006 in Iraq.         

In February 2008, the Veteran presented for evaluation and treatment of recurrent right-sided numbness and tingling.  The Veteran reported random episodes of numbness and tingling of the right side of his body involving his face and his upper and lower extremities occurring three to four times per week for the prior year.  The Veteran stated that the episodes lasted five minutes and resolved spontaneously.  The Veteran reported being conscious throughout the episodes and noted blurred vision and slurred speech during each occurrence.  He denied other associated symptoms.  He denied seeking work-up or care for the issue. 

A Brain MRI/MRA in March 2008 was within normal limits except for an artifact at left external carotid which was noted to be not consistent with symptoms.   

After physical examination in April 2008, the TBI examiner noted that cognitive functioning was, for the most part, intact on measures of attention, processing speed, memory, language skills, and visual perception.  The Veteran demonstrated difficulties with organization and planning on a drawing task, and a borderline-impaired performance on another test of executive function skills.  The examiner noted that the clinical significance of these findings was questionable in light of his otherwise intact performances, performance statement (dated 1/28/08) suggesting no functional limitations secondary to cognitive issues, and lack of medical evidence at that time for a neurological condition.

In May 2008, the Veteran reported for a VA neurology consultation for transient hemi-sensory episodes with slurred speech.  At that time, the Veteran was noted to be a very poor historian.  The neurologist indicated that the VA examinations were reviewed in detail.  The Veteran reported that since 2006 or 2007 he had been having recurrent stereotyped paroxysmal episodes of right hemi-sensory change - splitting his midline - and that they were accompanied by thick tongue speech at first lasting 20 minutes but recently lasting about two minutes.  In addition, the Veteran stated that they were much more frequent (twice weekly) but recently occurring only every two or three months.  The Veteran reported occasional accompanying right eye blurry vision and some persistent right forearm paresthesia.  The Veteran denied any alteration of consciousness or verbal responsiveness.  The Veteran reported that he was having a typical right hemi-sensory episode during the interview and examination without alteration in the neurological examination.  

After neurological examination, the neurologist indicated that the history and examination were possibly most consistent with right hemisensory partial seizures in the midst of hypercalcemia with a risk indicator of childhood craniotomy-craniectomy.  Relevant laboratory tests, brain and cervical MRI, carotid doppler, and sleep deprived EEG were requested.

EEG conducted in June 2008 was noted to be mildly abnormal due to the presence of focal slowing over the left temporal head region.  During sleep, there was no activation of epileptiform discharges.  The patient had sensory symptoms involving the right hand and foot that were not associated with any change in the background EEG activity.

At his follow-up neurology appointment in August 2008, the Veteran reported that for the prior two years he had amnestic episodes "seconds to no more than two minutes" in which he mumbled and had a right arm tremor.  The Veteran and his wife reported that he may have had six episodes of known right hemi anesthesia including four known episodes followed by a seizure in the last two years as well as one episode of altered responsiveness with right arm tremor arising from sleep witnessed by his wife.  The last episode was noted to have occurred in March 2008.  The neurologist noted that the Veteran might have an aura of right hemi anesthesia (face, trunk, right arm and leg) which was clearly distinguishable from any other extremity symptom.  

The Veteran was educated about his clinical diagnosis of adult onset partial-complex seizures, he was started on Keppra but did not want to take a loading dose.  The Veteran was informed of Department of Transportation's reporting laws and he was told not to drive or engage in any activity would lead to injury if he were to have a seizure.  He was offered a follow-up appointment with another neurologist for a second opinion; and consultations were arranged for another sleep deprived EEG with sleep, ECG, and an EMG for his clearly independent and different every day localized right hand and foot paresthesia.  

Digital awake and sleep EEG was conducted in August 2008 which was a normal awake EEG.  During sleep there was no activation of epileptiform discharges. 

On follow up appointment in October 2008, the Veteran denied any further auras, episodes of lost time, or witnessed episodes of altered consciousness since he had been faithfully taking his Keppra.  

In March 2009, the Veteran reported that he had not had any episodes of altered consciousness or amnesia and denied right hemi sensory episodes but stated that he may notice a split second paresthesia in his right arm and a single kick of his right leg as he is falling asleep.

Digital awake and sleep EEG was conducted in September 2009 which was a normal awake EEG.  During sleep there was no activation of epileptiform discharges. 

A November 2009 Neurology note indicates that the Veteran understood that he was being treated for a clinical diagnosis of seizures and that the three previous EEGs were unrevealing.

The Veteran underwent VA examination in November 2010.  The neurologist noted that the Veteran was known to the neurology clinic, that he was initially evaluated in April 2008, and had been treated by a VA neurologist for adult-onset partial complex seizures.  After physical examination and interview of the Veteran, the examiner noted that the Veteran attributed his seizures to a TBI which occurred during service but that a review of the previous compensation evaluation revealed that there was no documentation of the Veteran having a TBI during service.  The examiner noted that the Veteran could not remember when his seizures started; but in 2008, he reported to his treating neurologist that that they started in 2006 or 2007.  The examiner noted that the Veteran was in Iraq from December of 2005 to December of 2006.  Based on the history that the examiner obtained, she opined that it was unlikely that the Veteran's "spells," which were being treated as epilepsy, were related to his time in service.

A November 2011 Neurology Consult note indicates that the Veteran was referred for further evaluation at the request of the Veteran's treating neurologist.  The neurologist noted that she had previously evaluated the Veteran in November 2010 as a compensation and pension evaluation.  The neurologist noted that the Veteran attributed his seizures to a traumatic brain injury but that the Veteran's military records did not document any history of a head injury.  The neurologist noted that the Veteran had a history of biparietal craniotomy at six months of age secondary to premature suture closure.  The neurologist noted that the Veteran was last seen by his treating neurologist in March 2011 and was maintained on Lamictal 100 mg every 4 hours.  

The Veteran reported that he had had no seizures since 2008 and that his seizures were at night so he did not know what they were like.  He denied any tongue biting or urinary incontinence.  The Veteran reported that in the past, he had episodes of right hemisensory changes.  The neurologist noted that of significance, the Veteran had evaluations for metabolic disturbances including hypercalcemia in the presence of a normal PTH and low vitamin D levels.  Hypophosphatemia was also present.  An evaluation in October 2011 was suggestive of FHH.  The Veteran had serial EEGs which were all normal, with no evidence of focal abnormalities or activation of epileptiform discharges during sleep.  An MRI in 2009 with and without contrast was unremarkable.

After physical examination of the Veteran, the impression was, 

Neurological issues include a history of surgery during infancy.  The patient had reported service-related TBI, but this was not supported by his military documents.  I am uncertain whether the Veteran has epilepsy or not based on the history that I obtained today and previously.  He has no evidence of abnormalities on neuroimaging studies or EEG to suggest a seizure focus.  He seems to be experiencing neurotoxic side effects on his current unique lamotrigine treatment schedule.  I would suggest we start by seeing if we can obtain lamotrigine extended-release formulation and start by reducing him to 500 mg of extended-release lamotrigine every day to see if we can further assess whether these are dose-related toxic side effects.  Confusing this picture is the patient's metabolic disturbances, which could contribute to some of his complaints.

The Veteran underwent VA examination in March 2012 with the neurologist who conducted the November 2010 examination and authored the November 2011 Neurology Consult note.  After interview with the Veteran, the neurologist opined that the Veteran did not have a diagnosis of epilepsy and noted that the Veteran was not being treated with seizure medications at that time. 

A medical opinion by a VA neurologist was obtained in November 2014.  The neurologist opined that the Veteran had never met the criteria for a diagnosis of a seizure disorder since he filed his claim for service connection in April 2008.  The neurologist explained that in May 2008, when the Veteran first presented for neurological evaluation of his report of right sided muscle spasms and sensory symptoms, it was reasonable to consider whether these symptoms could represent seizure events and, therefore, could be caused by a seizure disorder and pursue further work up.  At that time, the Veteran reported that the spells only occurred at night, so they were not observed by medical personnel.  

The examiner noted that although work up included three asleep and awake EEG studies between June 2008 and August 2009, there were no epileptiform discharges on any of the three EEG records; therefore, the EEG records did not suggest seizure tendency and did not confirm the diagnosis of a seizure disorder.  The Veteran then had four days of video EEG recording at the UPMC Epilepsy Monitoring Unit from February 10, 2012 to February 14, 2012.  No spells occurred, and no EEG changes were recorded, even during sleep.  In addition, the Veteran had multiple physical examinations by neurologists between May 2008 and February 2013.  All neurological examinations were reported as within normal limits.  The examiner noted that the extended work up and serial examinations did not confirm a diagnosis of partial or any other type of seizures, the clinical impression, with which I concur, was not consistent with the diagnosis of a seizure disorder.  The examiner also noted that the Veteran was treated with seizure medication initially, but it was discontinued after the above negative work up for a seizure disorder.  He had no worsening of his neurological presentation after medication was stopped; and he reported to his examiners that he no longer had the symptoms.

The neurologist noted agreement with the November 2010 and March 2012 VA opinions.  

In this case, the service treatment records lack a diagnosis of a seizure disorder during service.  

Although the Veteran's post-service medical records are replete with diagnoses of a seizure disorder, the Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran had a seizure disorder at any time during the appeal period, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  

Here, there are legitimate reasons for accepting the VA neurologists' unfavorable medical opinions over the Veteran's treating neurologist's favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source which included the Veteran's service medical records and post-service VA medical records which as noted above are replete with diagnoses of a seizure disorder.

In this case, it is clear that the diagnosis of a seizure disorder was rendered solely on the Veteran's description of his symptoms as well has his reported history.  

In February 2008, the Veteran reported random episodes of numbness and tingling of the right side of his body involving his face and his upper and lower extremities occurring three to four times per week for the prior year.  In April 2008, he reported that he fell off the back of a truck while lifting a crate of ammo and was unconscious for 15 minutes and experienced cognitive and physical symptoms immediately after this event but never received any formal evaluation or treatment until one year later.  In May 2008, the Veteran reported that since 2006 or 2007 he had been having recurrent sterotyped paroxysmal episodes of right hemisensory change - splitting his midline - and that they were accompanied by thick tongue speech at first lasting 20 minutes but recently lasting about two minutes.  In August 2008, he reported that for the prior two years he had amnestic episodes "seconds to no more than two minutes" in which he mumbled and had a right arm tremor.  The Veteran and his wife reported that he may have had four known episodes of right hemi anesthesia followed by a seizure in the last two years as well as one episode of altered responsiveness with right arm tremor arising from sleep.      

Yet, on his Report of Medical History completed by the Veteran in July 2007, he denied ever having a head injury, memory loss, amnesia, seizures, epilepsy, fits, a period of unconsciousness, and concussion.  In addition, in May 2008, the Veteran denied any alteration of consciousness or verbal responsiveness; yet in August 2008, he and his wife reported one episode of altered responsiveness arising from sleep witnessed by his wife.  

It is also clear from record that the diagnosis of a seizure disorder was rendered despite the fact that there was no clinical evidence of a seizure disorder.  In fact, the Veteran's treating neurologist sought an additional opinion from the neurologist who conducted the November 2010 VA and March 2012 examinations.  

Because of the internal inconsistencies in the Veteran's reports of his symptoms as well as the lack of clinical evidence, the probative value of any diagnosis based upon the Veteran's report is minimal.  As such, the diagnosis of partial seizures is afforded a relatively low probative weight.   

In contrast, the unfavorable opinions were rendered after reviews of the complete file, a thorough review of the clinical evidence, and interviews with the Veteran.  The two neurologists provided their reasoned opinions as to why the Veteran has not had a seizure disorder since he filed his claim for service connection in April 2008.  

The November 2014 examination report is highly probative, and outweighs the findings that the Veteran has a diagnosis of a seizure disorder. 

The Veteran's contentions do not constitute competent medical evidence for purposes of determining whether he has a seizure disorder.  Thus, although he is competent as a lay person to describe his visible symptoms, he is not competent to attribute those symptoms to a specific diagnosis because he does not possess the requisite medical expertise required to make such a medical finding.  

The probative evidence of record weighs against the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as pain, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001). 

For these reasons, the preponderance of the evidence is against the claim and service connection for a seizure disorder is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).   


ORDER

Entitlement to service connection for a seizure disorder is denied.


REMAND

In her November 2014 medical opinion, the neurologist also opined that the Veteran had not met the criteria for a diagnosis of a chronic disability manifested by muscle spasms on the right side since he filed his claim for service connection in April 2008.

The Board notes that in his July 2015 Appellant's Post Remand Brief, the Veteran's representative argues that the VA examiner failed to address the entirety of the Board's remand order.  The representative noted that the Board in part found the March 2012 VA examination to be inadequate because the examiner failed to state whether the reported symptoms on the right side during the appeal period was etiologically related to active service, secondary to a service-connected disability, or the result of Persian Gulf War service.  The representative argues that the November 2014 examiner failed to address whether the Veteran's repeated symptoms of weakness, numbness, muscle spasms, and tingling affecting the right side of his body were related to his service in Southwest Asia.  The representative noted that the remand order has not been complied with.

The Board does not agree.  The Board requested the examiner to clarify whether "the Veteran now meets or has ever met the criteria for a diagnosis of a chronic disability manifested by muscle spasms on the right side since he filed a service connection claim in April 2008."  If so, to provide an opinion regarding etiology.  In this case, the neurologist provided a negative opinion as to whether the Veteran had had a chronic muscle spasm disability during the appeal period.  As such, there was no obligation for the neurologist to proceed further.

However, the Board finds that it would be helpful to the adjudication of this case if those questions were answered.  The board notes that the Veteran reported symptoms of weakness, muscle aches, and numbness or tingling in the hands or feet in his December 2006 post-deployment assessment.  Service treatment records show repeated complaints about weakness, numbness, muscle spasms and tingling affecting the right side of his body.  In addition a July 2007 in-service examination report indicated weakness in the right upper extremity.
  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right side complaints of weakness, muscle aches, numbness, and tingling that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for a VA Persian Gulf War examination by a physician to determine whether it is at least as likely as not that his complaints of right sided weakness, muscle aches, numbness, and tingling are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known clinical entity.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions. The examiner must be provided access to Virtual VA/VBMS and must specify in his or her report that these records were reviewed.  A fully reasoned rationale must be provided for any opinions offered.
 
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


